                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JOHN PHILLIP HAMRE                                Case No. 18‐CV‐2958 (NEB/LIB)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 OFFICER SPROUT, #326; OFFICER
 RYAN NELSON, #207; OFFICER
 FILDES, #330; ROBERT MATHESON,
 #206; CITY OF MOORHEAD; OFFICER
 LOPEZ, #316; WAYNE EBBINGER; and
 the MOORHEAD POLICE
 DEPARTMENT,

                      Defendants.




       The Court has received the February 20, 2019 Report and Recommendation of

United States Magistrate Leo I. Brisbois. [ECF No. 23.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:




1. The Report and Recommendation [ECF No. 23] is ACCEPTED;

2. The matter is DISMISSED WITHOUT PREJUDICE; and
3. Plaintiff’s “Motion for Complaint Package” [ECF No. 21] is DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 10, 2019                         BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge




                                        2
